DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           C.W., the mother,
                              Appellant,

                                    v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                              No. 4D17-1450

                           [August 10, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Judge; L.T. Case No. 2011-6400 DP.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee.

   Matthew Charles Wilson, Appellate Counsel, Sanford, for Guardian Ad
Litem Program.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.